EXAMINER'S COMMENT/REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per preliminary amendment dated 8/26/19, claims 1-7 are currently pending in the application.

Reasons For Allowance
Claims 1-7 are allowed.
The following is an Examiner's Statement of Reasons for Allowance: 
	The presently cited claims are allowable over closest prior art to Fukutani et al. (US 20130131233 A1), Masubuchi et al. (US 2008/0146766 A1), Braig et al. (US 2006/0052491 A1), Gupta et al. (US 6,867,250 A1) and Wagner et al. (US 8,585,782 B2).
	Fukutani teaches laminate glass and an interlayer therefor, said interlayer containing as the UV absorber, a benzotriazole compound and a triazine compound, in a thermoplastic such as polyurethane. The reference prescribes trizaine compound in the range of 0.8 to 2.0 parts per 100 parts by weight of the thermoplastic resin so as to avoid deterioration upon exposure to light, maintain transparency and reduced haze, and benzotriazole compound in the range of 0.8 to 1.4 upper limit, such that the benzotrialoze compound does not precipitate out of the interlayer film. However, the disclosed mass ratio of benzotriazole compound to triazine compound falls outside of the claimed range of greater than or equal to 2.5/1 and less than or equal to 10/1, for (B1)/(B2).
Masubuchi teaches polycarbonate diols comprising side chain alkyl groups and for preparing polyurethane resins, and thermoplastic polyurethane composition comprising light 
Braig teaches synergistic UV absorber composition comprising a triazine compound of following formula (I), and a benzotraizole:

    PNG
    media_image1.png
    228
    295
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    126
    358
    media_image2.png
    Greyscale

Wagner teaches triazine compound for UVA of following formula (2) comprising biphenyl substituents for providing protection from UV-A radiation of about 320 nm to about 400 nm: 
	
    PNG
    media_image3.png
    269
    520
    media_image3.png
    Greyscale

The Gupta reference concerns triazine-based UV light absorbers for stabilizing polymeric materials, but the reference is silent on specific claimed UV absorbers and thermoplastic polyurethane as in the claimed invention.
The cited prior art, alone or in combination, fails to teach or suggest thermoplastic polyurethane compositions comprising a thermoplastic polyurethane derived from a polyol component containing a polycarbonate diol having a side-chain alkyl group, and an ultraviolet absorber having a triazine group (B1) having a maximum absorption wavelength in a range from greater than or equal to 250 nm to less than or equal to 290 nm, in combination with an ultraviolet absorber having a benzotriazole group (B2), in a mass ratio (B1)/(B2) of greater than 2.5/1 and less than or equal to 10/1 as in the claimed invention. Therefore, the presently claimed invention is deemed allowable over cited closest prior art as per said art neither anticipating nor rendering obvious, alone or in combination, the presently claimed invention. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762